Citation Nr: 9931239	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-32 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of an extraction of a root tip of tooth number R-
14.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1941 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision by 
the RO which denied a compensable rating for residuals of an 
extraction of a root tip of tooth number R-14.  A personal 
hearing was conducted by the RO in October 1998.  

The Board notes that tooth number "R-14" represents the 
right lower first molar, under an old Army dental numbering 
system.  Under the current numbering system, the same tooth 
would be designated as tooth number 30.  For consistency, the 
present Board decision continues to refer to the tooth as 
number R-14.


FINDINGS OF FACT

The veteran has subjective complaints of discomfort and 
sensitivity in the area in which tooth number R-14 and its 
root were extracted, but the extracted tooth has been 
replaced by a suitable prosthesis, and residuals of the 
extraction do not involve malunion of the mandible, 
limitation of motion of the tempormandibular articulation, or 
any other functional impairment.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of an 
extraction of a root tip of tooth R-14 have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.381 (1999), § 4.149 (1998), § 4.150 Diagnostic Codes 
9904, 9905, 9913 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1941 
to December 1945.  His service medical records show he had 
extensive dental work, including multiple tooth extractions, 
as the result of dental disease.  In July 1944, he underwent 
such an extraction of tooth number R-14, during which a small 
piece of root tip broke off.  He underwent surgery in August 
1944 for removal of the remnant of the root tip, and on 
completion of treatment it was noted that the condition was 
cured.  

In 1947, the RO granted service connection for numberous 
teeth, for VA treatment purposes, due to dental disease in 
service.  VA dental records from the late 1940s and early 
1950s show the veteran received VA dental treatment, 
including more extractions, and he was provided with 
dentures.

A VA dental examination in June 1973 noted that all of the 
veteran's teeth were missing and were replaced by dentures 
recently provided by the VA.

On VA examination in June 1974, the veteran indicated that he 
had jaw pain and clicking in the jaw hinges.  No obvious 
scars were noted.  He had crepitus in both temporomandibular 
joints, more pronounced on the right.  Oral tissues were 
normal.  It was noted that the veteran's full upper and lower 
dentures fit well.  Radiographs revealed normal bony anatomy.  
The examiner stated that residuals included a cracking noise 
and crepitus in both temporomandibular joints, and complaints 
of pain on the right side of the face during cold or damp 
weather.  

In a February 1975 Board decision, service connection was 
granted for residuals of surgery on the root tip of tooth 
number R-14.  Following the Board decision, in February 1975 
the RO established a zero percent (noncompensable) evaluation 
for the condition.  

In February 1997, the veteran filed a claim for an increased 
evaluation for his service-connected residuals of an 
extraction of a root tip of tooth number R-14.  

On VA examination in June 1997, the veteran reported that a 
tooth of the right lower jaw was fractured during an 
extraction in service.  The examiner noted that apparently a 
portion of the alveolar ridge was removed to gain access to 
the roots.  The veteran related that he was hospitalized 
following the extraction and that the gums and jaw eventually 
healed without complication.  He said that his remaining 
teeth were extracted after discharge from active duty, full 
upper and lower dentures were made by the VA, and the current 
set of dentures was over 25 years old.  The veteran 
complained of painful sensations to hot and cold liquids on 
the lower right jaw area since the extraction.  On 
examination, the oral mucosa was within normal limits, 
without lesions.  No palpable neck nodes were observed.  A 
palpable and tender depression in the buccal aspect of the 
alveolar ridge of the right mandible was noted.  The veteran 
displayed no disfiguring facial scars.  No neurological 
deficits were revealed.  Palpation of the temporomandibular 
joints was without crepitus.  The examiner observed no 
limitation or any deviation upon opening the mandible.  
Moderate pain response upon palpation of the muscles of 
mastication was demonstrated.  The protrusive and lateral 
mandibular movements were within normal limits.  It was noted 
that the veteran's dentures were moderately ill fitting.  The 
examiner indicated that the denture teeth showed considerable 
attrition which resulted in a decrease in vertical dimension 
of occlusion.  A panoramic oral radiograph showed an 
essentially normal maxillary and mandibular edentulous bony 
pattern, except that loss of the crest of the alveolar ridge 
was suggested by a 2 x 3 mm, well-circumscribed, radiolucent 
area above the right mental foramen.  The diagnoses were loss 
of crest of alveolar bone process in the right mental foramen 
area, and facial myalgia associated with decreased vertical 
dimension of occlusion from unsatisfactory dentures.  

During an October 1998 RO teleconference hearing, the veteran 
testified that he had pain, especially after eating, in the 
area of the gums where tooth R-14 was treated in service.  He 
stated that food was often caught in the upper part of his 
gums and on the sides of his mouth.  He said that he wore 
dentures and was able to chew foods, but that hot or cold 
foods caused pain.  The veteran related that he had sharp 
pain and sensitivity at the site of the extraction and that 
part of his gum was removed.  He also complained of numbness 
during cold weather.  The veteran testified that the right 
side of his jaw made cracking sounds during movement.  

During a December 1998 VA cranial nerves examination, the 
veteran related that his jaw became tired when he chewed hard 
food, such as meat, and the food occasionally went between 
his dentures.  It was noted that motor examination was 
normal.  The examiner indicated that the veteran had a normal 
cranial nerve examination.  It was noted that the veteran's 
dentures did not fit well.  It was also noted that the 
maxilla fell behind the mandible, representing a malocclusion 
of the jaws.  

On VA dental examination in December 1998, the veteran 
reported bilateral crepitus of the temporomandibular joints 
and continued thermal sensitivity of his right lower jaw.  He 
complained of a toothache-like pain, which occurred about 
once a month, in the same area.  He stated that he removed 
his dentures when the jaws were sensitive and the pain 
generally went away.  He denied any numbness of the jaws or 
face.  Oral examination was essentially within normal limits.  
It was noted that the mucosa was normal, without lesions.  
There were no palpable neck nodes.  It was noted there was no 
loss of bony substance of the maxilla or mandible.  The 
veteran had no disfiguring scars.  The examiner noted no 
neurological deficits.  Sensation was normal in the cheeks, 
lips, and in all ridges.  Moderate, bilateral crepitus was 
demonstrated upon palpation of the temporomandibular joints.  
No pain on palpation of the muscles of mastication was noted.  
The veteran displayed no limitation or deviation upon opening 
the mandible.  All mandibular movements for protrusive and 
lateral movements were within normal limits.  The examiner 
indicated that the vertical dimension of occlusion was 
moderately decreased due to wearing old dentures.  It was 
noted that the full upper and lower dentures were marginal 
for serviceability.  A panoramic dental radiograph was within 
normal limits; normal bony pattern of both the maxilla and 
mandible was shown.  The diagnoses were normal edentulous 
maxilla and mandible and no evidence of neurological 
deficits.  

II.  Analysis

Shortly after service, the veteran was granted service 
connection for noncompensable dental conditions of numerous 
teeth, due to dental disease in service, and he has received 
VA dental treatment (including full dentures) for these 
teeth.  Under current law, he is only entitled to one-time 
treatment for these noncompensable service-connected teeth.  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The issue involved in the present appeal is whether a 
compensable rating is warranted for service-connected 
residuals of an extraction of a root tip of tooth number R-
14.  The RO has fully developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Service medical records from the veteran's active duty show 
that in 1944 he underwent removal of tooth number R-14, 
during which a root tip broke off, and he then needed surgery 
for removal of the root tip.  He recovered uneventfully from 
the surgery.  The missing tooth has long been replaced by a 
denture.  The veteran now has full upper and lower dentures, 
but problems with his complete dentures and his other general 
dental problems (e.g., malocclusion) have not been medically 
attributed to the service-connected condition of tooth number 
R-14.  

Certain dental conditions, including replaceable missing 
teeth, are not considered compensable and may be service 
connected only for VA treatment purposes.  38 C.F.R. § 3.381 
(1999) (provisions previously found in 38 C.F.R. § 4.149 
(1998)).  The veteran's extracted tooth number R-14 has been 
replaced by a denture, and it appears his case falls within 
these legal provisions which bar compensation.

However, the Board has also considered other rating 
provisions.  The veteran complains of discomfort and 
sensitivity in the area of removed tooth number R-14, but the 
1997 and 1998 VA examinations show no functional impairment 
attributable to the missing tooth or the old surgery for 
removal of the root tip.  Under dental rating codes of 
38 C.F.R. § 4.150, a compensable rating is not warranted, as 
the condition of tooth number R-14 does not involve moderate 
malunion of the mandible (Code 9904), limitation of motion of 
the temporomandibular articulation to the required degree 
(Code 9905), or loss of multiple specified teeth due to loss 
of substance of the body of the mandible and where the loss 
of masticatory surface cannot be restored by a suitable 
prosthesis (Code 9913).  Cranial nerve findings are normal, 
and there is no indication of moderate incomplete paralysis 
attributable to the condition of tooth number R-14, as 
required for a compensable rating under any code of 38 C.F.R. 
§ 4.124a.

The preponderance of the evidence is against a compensable 
rating for residuals of an extraction of a root tip of tooth 
number R-14.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  









ORDER

An increased (compensable) rating for residuals of an 
extraction of a root tip of tooth number R-14 is denied.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

